DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.

Examiner notes that the fundamentals of the rejection are based on the broadest reasonable interpretation of the claim language. Applicant is kindly invited to consider the reference as a whole. References are to be interpreted as by one of ordinary skill in the art rather than as by a novice. See MPEP 2141. Therefore, the relevant inquiry when interpreting a reference is not what the reference expressly discloses on its face but what the reference would teach or suggest to one of ordinary skill in the art.

Priority
1.	Acknowledgment is made of applicant's claim priority for Provisional applications No. 62/877,759, filed on 07/23/2019.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/16/2020  is being considered by the examiner.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-5 directed to method claim (i.e., a process) and claims 6-15 and 16-20 are directed to apparatus claim  (i.e., a machine). (step 1: yes).
Step 2A, Prong I
Claims 1, 6 and 16 include the steps determining a presence of a person proximate and generating data indicative detected the presence of the person, recites an abstract idea. 
The examiner submits that the foregoing “determining…” and “generating…. ”step limitation(s) constitute a “mental process” type of abstract idea because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind, These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claims 1, 6 and 16) that the various steps are being executed by a processor does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are “receiving”, “sending” and “provide” the examiner submits that said the acquiring data/information steps are recited at a high-level of generality (i.e., as a generic data gathering means) such that they amounts no more than mere solution activities and “provide” post extra solution activity to apply the exception in a generic computing device component. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B
Regarding Step 2B of the Revised Guidance, the independent claims 1, 6 and 16 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. The additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component, the same analysis applies in this step 2B as discussed in Step 2A Prong Two. Therefore, independents claims 1, 6 and 16 are ineligible.

Dependent claims 2-5, 7-15 and 17-20.

Step 1: claims 2-3 (method),  7-10 and 17-20 (apparatus) are dependent of claims 1, 6 and 16 respectively  (thus Step 1: yes).
Step 2A, Prong I
Claims 7 and 17 include steps of “generate data”, claims 8-9, 18-19 include steps of “determine”, “generate”, these claims recite an abstract idea which is directed to mental process. The claims 2 and 11 include step of “LED ring indicate presence of person”, which is in the form of displaying the presence of the person and claims 3 and 13 includes step of “wearable device to indicate the detected presence” which is in the form of displaying the presence of the person, claims 10 and 20  include steps of “provide” these steps is considered to be a post extra-solution activity, and claims 8-9, 18-19 include step of “send” is considered to be an extra-solution activity.
Step 2A Prong Two: This judicial exception is not integrated into a practical application; the claims do not include any additional elements that integrate the abstract idea into a practical application.

Step 2B, the claims 2-3, 7-13 and 17-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two.  The additional limitations recited in the dependent claims 2-3, 7-13 and 17-20 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 1-3, 6-13 and 16-20 are not patent eligible. 

Claims 4 and 14 include the step of render the projection and claims 5 and 15 include the step of render a holographic image. These claims 101 eligible.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 6-7 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fernando et al. US2014/0031981.
8.	Regarding claims 1 and 16. Fernando discloses a system and a computer-implemented method (the system includes “program executing section (part/unit) such as a CPU reads and executes software programs recorded in a recording medium such as a hard disk or semiconductor memory” see at least abstract, claim 1 and [¶ 248] Fig. 2A & 4), comprising: 
receiving, by an autonomous self-moving device from one or more sensors, one or more signals indicative of objects in a vicinity of the autonomous self-moving device (robot detects obstacle via its sensors see at least abstract, [¶ 135, 140 & 169] and Fig. 2A & 4); 
determining, based at least in part on the one or more signals, a presence of a person proximate to the autonomous self-moving device (robot determines the presence of person see at least abstract, [¶ 140] and Fig. 2A & 4); 
generating, based on a distance between a location of the person and a location of the autonomous self-moving device, data indicative that the autonomous self-moving device has detected the presence of the person (robot measures the distance to person/obstacle and the robot adjust its travelling path/guide operation to avoid the detected person, that means the system generate data indication that robot detects person and adjusting its path to avoid the person  see at least abstract, [¶ 135-136, 139-143,160 & 195] and Fig. 2A & 4, 7-8 & 17A-D); and 
sending the data to one or more devices configured to provide an indication to the person that the autonomous self-moving device has detected the presence of the person (the human acquisition means 103 detects the person, this information is sent to avoiding operation generation means 106/device to generate a path to avoid the person as shown in Fig. 3, furthermore, Fernando disclose the robot includes a display that  displays the detected person/obstacle  see at least claim 1, [¶ 139-140, 144-145 & 159] and Fig. 3 & 17C-D).  
9.	Regarding claim 6. Fernando discloses an autonomous self-moving device (see at least Fig. 1 -17A-D) configured to: 
receive one or more signals indicative of objects in a vicinity of the autonomous self-moving device (robot detects obstacle via its sensors see at least abstract, [¶ 135, 140 & 169] and Fig. 2A & 4); 
determine, based at least in part on the one or more signals, a presence of a person proximate to the autonomous self-moving device (robot determines the presence of person see at least abstract, [¶ 140] and Fig. 2A & 4); and 
generate an indication that the autonomous self-moving device has detected the presence of the person (robot measures the distance to person/obstacle and the robot adjust its travelling path/guide operation to avoid the detected person, that means the system generate data indication that robot detects person and adjusting its path to avoid the person  see at least abstract, [¶ 135-136, 139-143,160 & 195] and Fig. 2A & 4, 7-8 & 17A-D).  

10.	Regarding claims 7 and 17. Fernando discloses further configured to generate data indicative of an intended path of the autonomous self-moving device (robot generate a path to avoid person as shown in Fig. 17C-D see at least [¶ 195 ]).  

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. US2014/0031981 in view of Scherer et al. US 20200050173 (Provisional app. filed 07/2018). And further in view of Ogiwara JP2014104513.
15.	Regarding claims 2 and 11-12, Fernando discloses all the limitations of claims 1 and 11 as discussed above, Fernando does not explicitly disclose re-claim 2 and 11) herein the one or more devices is an LED ring, and wherein the data is usable to activate one or more LEDs of the LED ring to indicate the detected presence; and re-claim 12) wherein a brightness of the activated LEDs is adjusted based on a determined distance to the person.  
However, Scherer is directed to robot interaction with person. Scherer discloses robot includes a LED ring mounted on the head, where the robot detects human and interact with them using facial expression see at least [¶ 18, 20, 61 , 89, 91] and Fig. 8).
Furthermore, Ogiwara is directed to robot. Ogiwara discloses robot includes a LED and control means changes the brightness of the LED is controlled according to the distance to the person see at least [¶ 47-50]). 
Therefore, from the teaching of Scherer and Ogiwara, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fernando to provide LED ring similar to that of the teaching of Scherer and technique of controlling the LED brightness based on the distance to person similar to that of the teaching of Ogiwara in order to enhance the safety. 

16.	Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. US2014/0031981 in view of Harris US9984579.
17.	Regarding claims 3 and 13, Fernando discloses all the limitations of claims 1 and 6 as discussed above, Fernando does not explicitly disclose wherein the one or more devices is a wearable device, wherein the data is usable to activate one or more haptic devices of the wearable device to indicate the detected presence.  
However, Harris is directed to robot delivering package. Harris discloses robot/UAV text-based message with smartphone/wearable device of package recipient/person, where the smartphone works as haptic device (see at least col. 2, lines 23-36).
Therefore, from the teaching of Harris, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fernando to provide wearable device/smartphone that activate the detection of the package recipient/person similar to that of the teaching of Harris in order to enhance safety and security. 

18.	Regarding claims 4 and 14, Fernando discloses all the limitations of claims 1 and 6 as discussed above, Fernando does not explicitly disclose wherein the one or more devices is a projection device configured to render a projection comprising at least a portion of an environment proximate to the autonomous self-moving device, wherein the rendered projection includes an indication of the detected presence.  
However, Harris discloses robot/UAV includes a projection unit that project the information to person “the projection may communicate information to a person. For example, the projection may include text, identify an obstacle, request action by a user (e.g., move, do something, etc.), and/or include other information.” (see at least abstract col. 4, lines 5-16 and col. 10, lines 27-43). Therefore, from the teaching of Harris, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fernando to provide projector to project information once the robot/UVA detect person similar to that of the teaching of Harris in order to enhance safety and security. 

19.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. US2014/0031981 in view of Shigefumi et al. WO2020/0131101.
20.	Regarding claims 5 and 15, Fernando discloses all the limitations of claims 1 and 6 as discussed above, Fernando discloses robot detects presence of the person within the proximity. Fernando does not explicitly disclose wherein the one or more devices is configured to render a holographic image including at least a portion of an environment proximate to the autonomous self-moving device, wherein rendered holographic image includes an indication of the detected presence.
However, Shigefumi discloses the system includes robot that detects person within the proximity and system includes a 2D/3D holographic projection that render a holographic image of the environment the robot  (see at least [¶ 34-35, 99, 113 & 119] and Fig. 1).
Therefore, from the teaching of Shigefumi, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fernando to provide projector to render a holographic image including the area of the environment proximate to the robot similar to that of the teaching of Shigefumi in order to enhance safety and security. 

21.	Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. US2014/0031981 in view of Yamaga et al. US2018/0009118.
22.	Regarding claims 8-10 and 18-20, Fernando discloses all the limitations of claims 6 and 16 as discussed above, Fernando discloses robot detects presence of multiple  person within the proximity and adjust its path to avoid colliding with persons. Fernando does not explicitly re-claim 8 &18) generate an indication of which of the plurality of persons are within a threshold distance from the autonomous self-moving device; re-claim 9& 19) generate an indication of which of the plurality of persons are within a threshold distance from the autonomous self-moving device; and send data indicative of which of the plurality of persons are within the threshold distance to the one or more devices; and re-claims 10 & 20) wherein the one or more devices are configured to provide a first indication that the autonomous self-moving device has detected the presence of the person and a second indication of which of the plurality of persons are within the threshold distance to the one or more devices.  
However, Yamaga is directed to robot detecting and interacting with people. Yamaga discloses robot detects plurality of persons and distance to each of the plurality of persons, and the robot execute an action based on each detected person, furthermore, Yamaga discloses robot execute a reaction based on the distance to detected person, this means that the robot detect persons and send data to reaction unit/devices and generate a reaction to persons based on the distance which is an indication of each person detected within certain/threshold distance (see at least abstract, [¶ 49, 64, 80, 84, 103, 105, 121]). Therefore, from the teaching of Yamaga, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fernando to use the technique of detecting of plurality of persons and reacting to each person based on the measured distance similar to that of the teaching of Yamaga in order to enhance robot interaction and safety.  

Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667